Citation Nr: 0428667	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  02-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim of service connection for a respiratory disability, to 
include chronic obstructive pulmonary disease (COPD), asthma, 
bronchitis, emphysema, and sinusitis.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for osteoarthritis of 
the right hip, claimed as secondary to the service-connected 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio.  The veteran's claims file was 
reviewed by the Tiger Team VA Special Processing Unit at that 
RO.  The claims file was subsequently transferred back to the 
VA RO in Fort Harrison, Montana.  In November 2002, the 
veteran testified at a hearing held at the RO before a 
Decision Review Officer.  In May 2004, the veteran presented 
oral testimony before the undersigned Veterans Law Judge at a 
hearing held at the RO.

In an April 1994 rating decision, the RO denied the reopening 
of a claim of service connection for bronchitis and denied 
service connection for bronchitis.  The veteran now claims 
that he has COPD, and the RO reviewed the claim of service 
connection for COPD on a de novo basis.  In Ashford v. Brown, 
10 Vet. App. 120 (1997), the United States Court of Appeals 
for Veterans Claims (Court) held that, "[n]otwithstanding the 
nomenclature and varied etiology attributed to his 
disability, [the veteran's] 'lung condition,' by any name, 
remains the same."  Ashford, 10 Vet. App. at 123.  Although 
the veteran currently claims service connection on another 
lung disability, the claim "remains the same."  Id.  The 
Board finds that a new and material evidence analysis is 
necessary for the issue of service connection for a lung 
disability because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Thus, the Board must 
first determine if the veteran has submitted new and material 
evidence sufficient to reopen the claim of service connection 
for a respiratory disability and the issues are as stated on 
the title page.

The Board does note that generally, the issue of service 
connection for COPD would be treated as distinct from 
sinusitis, asthma and bronchitis.  However, the guidance of 
the Court has not been universal in the approach.

The issues of service connection for a respiratory 
disability, heart disease and osteoarthritis of the right hip 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO, in the April 1994 rating decision, denied a claim 
of entitlement to service connection for sinusitis and the 
reopening of a claim of entitlement to service connection for 
bronchitis.  Later that month, the veteran was notified of 
that decision and given his appellate rights and procedures.  
He did not appeal that decision.

2.  The additional evidence submitted since the April 1994 
rating decision is new and bears directly and substantially 
on the matter under consideration, and is so significant that 
it must be considered in order to fairly decide the claim for 
entitlement to service connection for a respiratory 
disability.




CONCLUSIONS OF LAW

1.  The April 1994 RO rating decision denying service 
connection for sinusitis and the reopening of a claim of 
service connection for bronchitis is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  The evidence received subsequent to the April 1994 RO 
rating decision is new and material, and the claim of service 
connection for a respiratory disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

In a July 20, 1981, rating decision, the RO denied service 
connection for bronchitis on the basis that there were no 
current residuals of the in-service episode of bronchitis.  
On July 24, 1981, the veteran was notified of that rating 
decision and given his appellate rights.  He did not appeal 
that decision.

The evidence before the RO on July 20, 1981, consisted of the 
veteran's service medical records and post-service statements 
from private doctors.  His service medical records show that 
on the January 1951 entrance examination the sinuses were 
normal.  On September 21, 1951, the veteran reported that he 
had had pain for one year over the maxillae with a thick 
yellow discharge from his nose.  The diagnosis was possible 
chronic sinusitis.  X-rays of the maxillary and frontal 
sinuses revealed a poor development of the frontal sinuses, 
clear maxillary sinuses, and a suggestion of frontal polyps.  
On September 22, 1951, the impression was that the veteran 
did not have chronic sinusitis.  The veteran was hospitalized 
from March 18, 1953, to March 20, 1953, for acute bronchitis 
with an undetermined organism.  At the January 1954 
separation examination, the veteran reported having or having 
had sinusitis, and indicated that he had treated himself for 
sinus troubles.  He denied having or having had asthma, 
shortness of breath, pain or pressure in the chest, or a 
chronic cough.  The sinuses, lungs and chest were normal, and 
a chest X-ray was negative for abnormalities.  The post-
service statements from private doctors reveal that the 
veteran was treated for sinusitis in December 1960, but that 
no diagnosis of bronchitis or other lung disability was made.

In a July 24, 1981, confirmed rating decision, the RO 
continued the denial of service connection for bronchitis on 
the basis that the new evidence did not show that there were 
any current residuals of the in-service episode of 
bronchitis.  On July 30, 1981, the veteran was notified of 
that rating decision and given his appellate rights.  He did 
not appeal that decision.

The evidence before the RO on July 24, 1981, consisted of 
private medical records and a hospital summary of a May 1981 
VA hospitalization.  The private medical records show that 
the veteran was treated for a head-and-chest cold in August 
1954.  Also, in August 1967, it was noted that sinus X-rays 
taken in 1959 showed some evidence of sinusitis; chronic 
sinusitis was diagnosed.  However, neither the private 
medical records nor the VA medical records reveal a diagnosis 
of chronic bronchitis or other chronic lung disability.

In the April 1994 rating decision, the RO denied service 
connection for sinusitis on the basis that any current 
sinusitis was not related to active service.  The RO also 
continued the denial of service connection for bronchitis on 
the basis that that there were no current residuals of the 
in-service episode of bronchitis.  Later that month, the 
veteran was notified of that rating decision and given his 
appellate rights.  He did not appeal that decision.

The evidence before the RO in April 1994 consisted of a 
certificate showing the veteran successfully completed a 
course of instruction in chemical, biological and 
radiological defense on February 13, 1953, and private 
medical records.  Private medical records show that chronic 
bronchitis was diagnosed in October 1989 and that sinusitis 
was diagnosed in March 1992.

Since the April 1994 RO rating decision, the evidence 
submitted is VA medical records dated from 1997 to 2004, a 
February 2001 statement of a VA doctor, a treatise submitted 
by the Department of the Army, and a report of a March 2004 
VA examination.  VA medical records show diagnoses of 
sinusitis, bronchitis and COPD.  In the February 2001 
statement, a VA doctor noted that the veteran was exposed to 
gas during active service and that not long after that 
exposure, he began having difficulties with his lungs.  The 
doctor opined that it is more likely than not that his 
current lung disabilities had its onset with exposure to 
toxic substances.  In the treatise submitted by the 
Department of the Army, it was noted that long-term 
complications from chlorine exposure are not found in 
individuals who survive an acute exposure and that there is 
little or no evidence that significant long-term respiratory 
compromise occurs, unless there has been a superimposed 
bronchitis or pneumonitis.  The report of the March 2004 VA 
examination reflects that the examiner indicated that the 
veteran did not have COPD and that his in-service exposure to 
chlorine gas would not be consistent with his current 
pulmonary compromise.  The examiner noted that the veteran 
had very significant sinus disease, which could be causing 
his pulmonary symptomatology.  The examiner added that he did 
not find evidence historically, on physical examination or by 
pulmonary function tests to infer that his pulmonary 
symptomatology is related to active service.

B.  Legal Criteria

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under old version of 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).  The Board notes that the legal 
standard of what constitutes "new and material" evidence was 
recently amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2004)).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Analysis

In the February 2001 statement, a VA doctor related the 
veteran's current respiratory disorder to exposure to gas in 
service and the in-service hospitalization for acute 
bronchitis.  The Board finds that this evidence bears 
directly and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.

D.  VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcomes as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issue, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

The application to reopen a claim of service connection for a 
respiratory disability, to include COPD, asthma, bronchitis, 
emphysema, and sinusitis, is granted.


REMAND

In light of the decision above and the conflicting medical 
opinions regarding the etiology of the current respiratory 
disability, another VA examination and medical opinion are 
needed.  See 38 C.F.R. § 3.159.

Also, the veteran has requested that VA medical records dated 
from 1995 to 2001 and in November 2003 be obtained.  The 
veteran has also asserted that a VA medical center has copies 
of private medical records from the Providence Hospital in 
Portland, Oregon regarding his myocardial infarction and 
coronary artery bypass surgery in November 2000.  A review of 
the veteran's claim file reflects that the requests for VA 
medical records did not cover the entire above-mentioned 
periods and that the aforementioned private medical records 
have not been associated with the claims file.  An attempt 
should be made to obtain the records.  Accordingly, this case 
is remanded for the following:

1.  The AMC should obtain the following 
records from the VA medical center in 
Fort Harrison, Montana, not previously 
associated with the claims file, 
regarding treatment of a respiratory 
disability, heart disease, and 
osteoarthritis of the right hip, from 
1996 to the present: outpatient treatment 
records and any hospitalization records 
from September 1996 to December 1996; any 
hospitalization records from August 1997 
to October 1999; outpatient treatment 
records from August 1997 to May 2001; 
outpatient treatment records and any 
hospitalization records from May 2003 to 
December 2003; outpatient treatment 
records and any hospitalization records 
from April 2004 to the present; and any 
records in possession of that VA medical 
center from the Providence Hospital in 
Portland, Oregon, regarding treatment of 
a myocardial infarction and coronary 
artery bypass surgery in November 2000.  
If appropriate, the AMC should obtain the 
private medical records directly from the 
Providence Hospital in Portland, Oregon.

2.  The veteran should be afforded a VA 
examination to determine the nature of 
his respiratory disability or 
disabilities.  All indicated tests should 
be completed.  The claims folder should 
be made available to the examiner for 
review.  For each respiratory disability, 
the examiner should opine whether it is 
as least as likely as not that it is 
related to active duty, including the 
complaints of pain over the maxillae and 
nasal discharge noted in September 1951, 
the exposure to chlorine gas in February 
1953, and the hospitalization in March 
1953 for acute bronchitis.  The examiner 
should determine the most accurate 
diagnoses.  

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



